Citation Nr: 1640615	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for arthritis, multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On his November 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in his November 2014 Form 646, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In November 2014, the Veteran was scheduled for a VA Compensation and Pension (C&P) examination to evaluate his service-connected arthritis, multiple joints, but he did not show up.  However, in a November 2014 Report of General Information, the Veteran notified VA that he would be unable to attend his examination as he could not find transportation to his appointment.  The Veteran requested that his C&P examination be rescheduled for another date.  From the Veteran's electronic claims folder, it does not appear that the RO rescheduled the Veteran's C&P examination.  As the Veteran's last examination to evaluate his service-connected arthritis, multiple joints, was in December 2011, a new VA examination is necessary and should be scheduled to evaluate the current nature, extent, and severity of the Veteran's arthritis, multiple joints.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his increased rating claim for arthritis, multiple joints.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. After the above has been completed, schedule the Veteran for a VA orthopedic examination to ascertain and evaluate the current level of severity of his arthritis, multiple joints, to include any orthopedic findings related to the affected joints.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria and offer an opinion as to the level of occupational impairment caused by his service-connected arthritis, multiple joints.  The examiner should specifically list each joint affected by the Veteran's arthritis, multiple joints.  

The examiner should then:

a. Indicate whether the arthritis, multiple joints, has been active, either on this exam or whether records reveal episodes of past activity.  If not active, please describe any chronic residuals.

b. Describe the range of motion (active and passive)of any affected joints in degrees as well as any additional functional loss due to pain, including during flare-ups or after repetitive use, or as a result of weakness, atrophy, or excess fatigability.  

c. The examiner should then indicate the level of impairment for each affected joint.  If the Veteran has arthritis and painful motion of any joint related to the Veteran's arthritis, multiple joints, the examiner should so note.

d. The examiner should comment whether the Veteran's arthritis, multiple joints, consisted of:

i. Constitutional manifestations associated with active joint involvement, totally incapacitating, 

ii. Less than criteria of the above, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods,

iii. Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year;

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

